UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 04-7240



UNITED STATES OF AMERICA,

                                                Plaintiff - Appellee,

          versus


TERRENCE DARNELL SUMUEL,

                                               Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Leonie M. Brinkema, District
Judge. (CR-02-509)


Submitted:   November 18, 2004            Decided:   November 30, 2004


Before LUTTIG and GREGORY, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Terrence Darnell Sumuel, Appellant Pro Se. Sonya LaGene Sacks,
OFFICE OF THE UNITED STATES ATTORNEY, Alexandria, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Terrence Darnell Sumuel appeals the district court’s

denial of his motion for departure under 18 U.S.C.A. § 3553(b)

(West 2000 & Supp. 2004), U.S. Sentencing Guidelines Manual 5K1.1,

and Fed. R. Crim. P. 35(b).          The district court properly concluded

that, pursuant to the plea agreement and under Rule 35(b), the

decision to move for reduction of sentence is solely in the

discretion of the Government.             The district court was without

authority to compel such a motion unless the Government’s failure

to   file   resulted    from   an    unconstitutional   motive     or   was   not

rationally    related    to    a    legitimate   government   goal.       United

States v. Butler, 272 F.3d 683, 686 (4th Cir. 2001).             Therefore, we

affirm the decision of the district court denying Sumuel’s motion.

We   dispense   with    oral   argument    because   the   facts    and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.

                                                                        AFFIRMED




                                       - 2 -